Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed on 09/07/20201. Claims 1, 4-13 and 20 are currently pending. The claims 2-3, 14-18 and 19 are canceled per applicant’s request.
Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Remarks/Arguments
		Regarding arguments on the rejections under 35 USC 112(b), amendment is accepted and the previous rejections are withdrawn. 
	Regarding arguments on the rejections under 35 USC 101, applicant's arguments have been fully considered but they are not persuasive because of following reasons. 
	Applicant argues (see pg. 8 line 3 – line 14) that the pending claims are not directed towards a judicial exception when considering as whole and the present method provides an improvement in hydrogen prospecting activities.
	Examiner respectfully submits that the pending claims recite abstract ideas and additional elements are insignificant to overcome judicial exception (See MPEP 2106.5g similar to the court case “cutting hair after first determining the hair style”, In re Brown, 645 
	The alleged improvements in hydrocarbon activities cannot be found in the claims because the claims even fails to recite “hydrocarbon”. Even if it did, the alleged improvement is in the abstract idea. The improvement of abstract idea is still an abstract idea and cannot be considered as an improvement to the technology. (see “it is important to keep in mind that an improvement in the judicial exception itself ‘e.g., a recited fundamental economic concept’ is not an improvement in technology” [October update of 2019 PEG pg. 13 line 11-12]). Therefore, the rejections are maintained.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-13 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method for conducting a geophysical survey of a subsurface region of interest, comprising:
obtaining a subsurface parameter model for the subsurface region of interest; (1.A)

determining, with a computer, point spread functions for a plurality of parameter locations in the subsurface parameter model (1.C.1)
by performing at least a portion of a first iteration of an iterative full wavefield inversion process, (1.C.2)
wherein the determining comprises simultaneously approximating the point spread functions for corresponding parameter locations in the subsurface parameter model by perturbing the subsurface parameter model; (1.C.3)
determining at least one property for each of the point spread functions; (1.D)
analyzing, with a computer, the point spread functions by transforming the point spread functions to a wavenumber domain (1.E.1) and 
comparing the transformed point spread functions to predetermined point spread amplitude patterns in the wavenumber domain, (1.E.2) 
wherein the analyzing comprises analyzing a wavenumber spectrum of the transformed point spread functions, identifying missing wavenumber components, (1.E.3) and adjusting parameters of the initial candidate survey design to better recover missing wavenumber components; (1.E.4)
	evaluating the adjusted candidate survey design based on the at least one property for each of the point spread functions; (1.F)
and carrying out a geophysical survey of the region of interest based at least in part on the evaluation of the candidate survey design (1.G),
wherein the geophysical survey comprises a seismic survey or an electromagnetic survey of the region of interest (1.H)”. 

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, limitation/steps (1.C.1), (1.D), (1.E.2), (1.F), (1.G) and (1.H) are treated as belonging to mental process grouping.

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: Duplicated limitations/elements are not repeated)
In Claim 1: “A method for conducting a geophysical survey”, “a subsurface region of interest”, “with a computer”, “obtaining a subsurface parameter model”, “providing an initial candidate survey design for a geophysical survey” and “performing at least a portion of a first iteration of an iterative full wavefield inversion process”; 
In Claim 20: “obtaining a survey design objective function”;
As per claim 1, the additional elements in a preamble “A method for conducting a geophysical survey” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The limitation/element “a subsurface region of interest” represents a target area of conducting survey and it not particular. The limitation “with a computer” represents the use of general computer for running abstract idea (algorithm) and is not particular, either. 
The limitations/steps “obtaining a subsurface parameter model; providing an initial candidate survey design for a geophysical survey” represent the initial set up process and only adds insignificant extra-solution activities to the judicial exception. The limitation/element Full Waveform 
The limitation/step “carrying out a geophysical survey of the region of interest based at least in part on the evaluation of the candidate survey design” (1.G) can be interpreted as a mental decision making step or can be interpreted as representing an insignificant post solution activity following the judicial exception. The recited limitation “carrying out a geophysical survey” is not significant because the recited limitation is recited as a high level generality failing to show specifics and only adds insignificant extra solution activity to the judicial exception. The limitation/step “wherein the geophysical survey comprises a seismic survey or an electromagnetic survey of the region of interest” (1.H) appears trying to describe the limitation/step (1.G) with more specifics, but recitation of “a seismic survey or an electromagnetic survey” as representing the geophysical survey is still a high level description and is not specific. It can be interpreted as a mental process or an insignificant post solution activity. In summary, limitation (1.G) and (1.F) are insignificant post solution activities at best (See MPEP 2106.5g similar to “cutting hair after first determining the hair style”, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016)).
As per claim 20, the additional element/step “obtaining a survey design objective function” represents an initial set up process prior to conducting a computer 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, do not recite a particular machine nor real world transformation, and therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as provided in the record of prior art (Step 2B analysis). A subsurface parameter model, survey design, a computer used in conducting computer data processing, and a geophysical survey are well understood routine and conventional element in the prior art as shown in the prior art of record. (see the disclosures of Routh, Oldenborger and Ayeni for corresponding elements).
The claims, therefore, are not patent eligible. The same analysis applies to the remaining claims or limitations, if omitted, in the same way as claim 1 using the prior art of record. Therefore, Claims 1, 4-13, and 20 are not patent eligible.

Allowable Subject Matter
	Claims 1 and 20 recite subject matter which is allowable over the prior art, and would be allowable if rewritten or amended to overcome current rejections.
As per claim 1, the closest prior art of record, Routh (US 20160097870 A 1), hereinafter 'Routh' in view of Oldenborger (G. A. Oldenborger and at el, "The point-spread function measure of resolution for the 3-D electrical resistivity experiment", Geophys. J. Int. (2009) 176, 405-414), hereinafter 'Oldenborger' and Ayeni (G. Ayeni and et al, "Wave-equation inversion of time-lapse seismic data sets",
SEG San Antonio 2011 Annual Meeting pp. 4149-4154), hereinafter 'Ayeni', either singularly or in combination, fail to anticipate or render obvious limitations 
	“determining, with a computer, point spread functions for a plurality of parameter locations in the subsurface parameter model by performing at least a portion of a first iteration of an iterative full wavefield inversion process, 
	wherein the determining comprises simultaneously approximating the point spread functions for corresponding parameter locations in the subsurface parameter model by perturbing the subsurface parameter model“ with subsequent limitations 	“transforming the point spread functions to a wavenumber domain” and “identifying missing wavenumber components, and adjusting parameters of the initial candidate survey design to better recover missing wavenumber components” in combination with other limitations/steps in the claim.

	Routh discloses “a method for selecting an acquisition geometry for a seismic survey [abs]”, “determining with a computer, point spread functions for a plurality of parameter locations by performing at least a portion of a first iteration of an iterative full wavefield inversion process” [0018, 0024-0025], “determining at least one property for 

	Oldenborger discloses the use of “property for each of the PSFs” [pg. 406 left col line 20-22, pg. 407 left col section 3.1 PSF attributes”], but is silent regarding above limitations indicated as allowable subject matter.

	Ayeni discloses the use of wave number PSFs [pg. 4150 left col example line 11-17], identification of differences in wave number illumination, and discloses the possibility of improvement through wave-equation inversion process [pg. 4150 right col discussion] for the attenuation of artifacts caused by geometry/illumination differences between surveys [pg. 4150 right col conclusions, pg. 4149 left col summary], but fails to disclose above limitations indicated as allowable subject matter.
 
	A newly found prior art of record, Imhof (US 20160090825 A1), discloses “simultaneous perturbation of the model objects” (perturb the depth of different model 
	Previously submitted IDS reference, Tang (US 20150073755 A1), hereinafter ‘Tang’ actually discloses the use of “point spread function” (point-spread function (PSF), PSF-approximated Hessian, [0042]) and simultaneous extraction of Hessian matrix columns (columns of the Hessian matrix can be simultaneously extracted by putting more spikes, implying perturbation, in the vector used for computing the Hessian-vector product [0040]), but fails to explicitly recite the above limitations which are indicated as allowable subject matter when combined with other limitations.

As per claim 20, the closest prior art of record, Routh, Tang, Djikpesse (US 20150268365 A1), hereinafter 'Djikpesse', Halliday (US 20140278116 A1), hereinafter 'Halliday' and Fornel (US 20070005253 A1), hereinafter 'Fornel', either singularly or in combination, fail to anticipate or render obvious limitations 
	“within a target region, designing source functions which cover targeted point spread function wavenumber content;
	injecting the designed source functions into a parameter model to identify and select an initial survey design which obtains the targeted point spread function wavenumber content;
	performing, with a computer, at least a portion of a first iteration of an iterative full wavefield inversion process, which is at least sufficient to yield point spread functions distributed throughout the subsurface parameter model for the initial survey design,

	updating the initial survey design by grid search or stepping toward optimal survey parameters based on the survey design objective function and the properties of the point spread functions” in combination with other limitations/steps in the claim.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/
Examiner, Art Unit 2865